Case 1:17-cv-03144-AJN-SN Document 259 Filed 05/25/19 Page 1of1

NORWICK & SCHAD
ATTORNEYS AT LAW 110 EAST 597 STREET
NEW YORK, NEW YORK 10022

(212) 751-4440
FAX: (212) 604-9997

E-MAIL: KEN@NORWICKSCHAD.COM
WEBSITE: WWW.NORWICEKSCHAD.COM

May 25, 2019

BY ECF
Hon. Alison J. Nathan
United States District Judge
United States District Court
for the Southern District of New York
40 Foley Square
New York, NY 10007

Re: Goldman v. Breitbart News Network, LLC et al.. 17 CV 3144 (AIN\V(SN)

Dear Judge Nathan:

I represent the plaintiff in this copyright action. There is currently pending before Your
Honor the plaintiff's Rule 41(a)(2) motion for court-ordered dismissal of the case. I write now to
report the following:

Yesterday I filed a Stipulation of Voluntary Dismissal with respect to defendant Time,
Inc. And now, I can report that I have also just filed a “Consent Request” on behalf of the plain-
tiff and defendants Oath (formerly Yahoo) and Heavy that the Court also order the (agreed) dis-
missal as to those defendants as well. If the Court grants that request, and orders that dismissal,
that will result in the termination of the entire case and obviate the pending 41(a)(2) motion.

We thank the Court for its consideration of this request. |

(es Ny subrhitted,

    

Kenneth \ Norwick

ce: All counsel (by ECF)
